Citation Nr: 0520498	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  98-12 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed sleep apnea 
with cor pulmonale.  

2.  Entitlement to service connection for polycythemia 
claimed as secondary to sleep apnea with cor pulmonale.  

3.  Entitlement to service connection for claimed bilateral 
foot problems to include pes planus, calcaneal spurs and pes 
cavus.  

4.  Entitlement to service connection for claimed bilateral 
carpal tunnel syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968 and from August 1974 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1998, December 2001 and September 2004 rating 
decisions of the RO.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in April 2001.  See 38 C.F.R. § 
20.704(e) (2004).  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  

In April 2004, the veteran withdrew his appeal with respect 
to the issues of an increased rating for his service-
connected right knee disability and right middle finger 
disability.  

The issues of service connection for sleep apnea with cor 
pulmonale, bilateral foot problems to include pes planus, 
calcaneal spurs and pes cavus and secondary service 
connection for polycythemia are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of 
carpal tunnel syndrome in service.  

2.  The veteran is not shown to be suffering from bilateral 
carpal tunnel syndrome due to event or incident of service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
bilateral carpal tunnel syndrome due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110; 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Indeed, in April 2004, the veteran indicated 
that he had no further evidence to submit.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  

Further, by the June 1998 and March 2004 Statements of the 
Case, the April 2001 and October 2003 letters, and the May 
2004 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
the foregoing letters and March 2004 Statement of the Case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that in April 2004, the veteran waived his 
right to any further notice and asked that his case be 
forwarded to the Board.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records are silent concerning a diagnosis 
of symptoms consistent with carpal tunnel syndrome.  

On an October 2003 VA examination, the examiner diagnosed 
bilateral calcaneal spurs, osteoarthritis of the right knee, 
essentially normal hands and essentially normal wrists.  

The examiner noted that an August 1999 X-ray study of the 
hands and wrists had been normal.  



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2004).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


Bilateral carpal tunnel syndrome 

In order for service connection to be granted, the evidence 
must reflect that a current disability is related to service.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

In the present case, the service medical records are silent 
with respect to complaints or findings concerning carpal 
tunnel syndrome.  More recent X-ray evidence demonstrates 
normal hands and wrists.  

As the veteran currently is not shown to be suffering from 
carpal tunnel syndrome, service connection must be denied.  
No competent has been submitted to support any assertion of 
having disability manifested by carpal tunnel syndrome due to 
any event or incident of service.  

The veteran might well believe that he suffers from bilateral 
carpal tunnel syndrome and that such disability is related to 
service.  The veteran, however, is not shown to be competent 
to render medical diagnoses and opinions upon which the Board 
may rely.  Espiritu, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

In fact, the preponderance of the evidence weighs against the 
veteran's claim in that there is no competent evidence of a 
present disability, a necessary element for the granting of 
service connection.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER


Service connection for bilateral carpal tunnel syndrome is 
denied.  



REMAND

The record reveals that the veteran complained of symptoms 
such as shortness of breath and asthma on entry into service.  
He complained of such symptoms throughout service.  It is 
unclear whether any current sleep apnea is related to the 
foregoing symptomatology in service.  

Thus, a medical examination must be scheduled to determine 
the nature and likely etiology of the claimed sleep apnea 
with cor pulmonale.  

A submitted record reflects a diagnosis of bilateral pes 
cavus that in November 1974 was found to be congenital.  

However, the service medical records indicate consistent 
denial of foot trouble in his many reports of medical 
history, and the corresponding medical examination reports 
also fail to reflect diagnoses of pes planus, pes cavus or 
calcaneal spurs.  

On an August 2001 VA examination of the feet, the examiner 
diagnosed bilateral pes planus and opined that it was 
congenital in nature.  

On October 2003 VA orthopedic examination, the examiner noted 
that an August 2001 X-ray study of the feet revealed 
bilateral plantar calcaneal spurs.  

Given the medical record, the Board finds that an examination 
should be scheduled to determine the nature and likely 
etiology of the claimed foot disorders.  

Action on the veteran's claim of entitlement to service 
connection for polycythemia claimed as secondary to sleep 
apnea will be deferred pending resolution of the veteran's 
claim of entitlement to service connection for sleep apnea.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Consequently, this case is REMANDED to RO for the following 
actions:

1.  The RO must schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed sleep 
apnea with cor pulmonale.  In the report, 
the examiner must indicate whether the 
claims file was reviewed and identify the 
records on which he or she relied.  All 
indicated studies must be performed in 
this regard.  Based on his/her review of 
the case, the examiner should opine as to 
whether the veteran is shown at least as 
likely as not to have current disability 
manifested by sleep apnea with cor 
pulmonale due disease or injury in 
service.  A rationale for all conclusions 
must be provided.  

2.  The RO must schedule a VA medical 
examination to determine whether the 
nature and likely etiology of the claimed 
foot disorders.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  All 
indicated testing should be performed in 
this regard.  Based on his/her review of 
the record, the examiner should opine as 
to whether the veteran is shown at least 
as likely as not to have current acquired 
foot disability due to disease or injury 
in service.  A rationale for all 
conclusions must be provided.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Next, the case should be returned to the Board, if in order.  
By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


